Case: 19-13315   Date Filed: 03/18/2020   Page: 1 of 4



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13315
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:17-cr-00187-CG-MU-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

WILLIE C. DENSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (March 18, 2020)

Before WILSON, LAGOA, and HULL, Circuit Judges.

PER CURIAM:
               Case: 19-13315     Date Filed: 03/18/2020    Page: 2 of 4



      Willie C. Denson, a state prisoner who has not yet begun serving his federal

sentence, appeals the district court’s denial of his pro se motion for a nunc pro tunc

sentencing order to run his state and federal sentences concurrently under 18

U.S.C. § 3584. On appeal, still proceeding pro se, he argues that the district court

abused its discretion in denying his motion because it failed to properly consider

relevant factors that were due significant weight or committed a clear error in

judgment in doing so. For the following reasons, we affirm.

      We review questions of the district court’s subject-matter jurisdiction de

novo and can review such questions sua sponte. United States v. Al-Arian, 514
F.3d 1184, 1189 (11th Cir. 2008) (per curiam); United States v. Straub, 508 F.3d
1003, 1008 (11th Cir. 2007). If the district court lacked jurisdiction to consider a

case on the merits, we possess jurisdiction on appeal solely to correct the district

court’s error in hearing the case. Boyd v. Homes of Legend, Inc., 188 F.3d 1294,

1298 (11th Cir. 1999). And we may construe a district court’s improper merits

denial as a dismissal for lack of jurisdiction and affirm with that understanding.

See Boda v. United States, 698 F.2d 1174, 1176–77 (11th Cir. 1983) (affirming

dismissal of civil suit but modifying it so that it rested solely on the ground of lack

of jurisdiction); Mahone v. Ray, 326 F.3d 1176, 1178 n.2 (11th Cir. 2003)

(construing denials of motions as dismissals for lack of subject-matter jurisdiction).




                                           2
               Case: 19-13315     Date Filed: 03/18/2020    Page: 3 of 4



Indeed, “[w]e may affirm on any ground supported by the record.” Castillo v.

United States, 816 F.3d 1300, 1303 (11th Cir. 2016).

      In the sentencing context, a district court has “no inherent authority” to

modify an already imposed imprisonment sentence. See United States v. Diaz-

Clark, 292 F.3d 1310, 1315, 1319 (11th Cir. 2002) (internal quotation mark

omitted). “The authority of a district court to modify an imprisonment sentence is

narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194–95

(11th Cir. 2010); see 18 U.S.C. § 3582(c). Only one route to modification is

potentially relevant here: a district court may modify an imprisonment sentence “to

the extent otherwise expressly permitted by statute or by Rule 35 of the Federal

Rules of Criminal Procedure.” 18 U.S.C. § 3582(c)(1)(B).

      Here, the district court summarily denied Denson’s motion to modify his

federal sentence to run concurrently with his state sentence. “Multiple terms of

imprisonment imposed at different times run consecutively unless the court orders

that the terms are to run concurrently.” 18 U.S.C. § 3584(a). And we see no

remotely applicable statute or rule that would have enabled the district court to

modify the federal sentence to run concurrently here upon Denson’s motion. Even

if we stretched to apply a statute or rule, the substantive relief Denson seeks is not

cognizable under any of them. See, e.g., Fed. R. Crim. P. 35(a) (allowing for

correction due to “arithmetical, technical, or other clear error”). Because the


                                           3
              Case: 19-13315      Date Filed: 03/18/2020   Page: 4 of 4



district court lacked authority to grant Denson the relief he sought, we construe the

district court’s summary dismissal as a proper dismissal for lack of jurisdiction and

affirm with that understanding.

      AFFIRMED.




                                          4